The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s preliminary amendment, received 03 April 2022; which cancels claims 1-6 and introduces claims 7-30.  Claims 7-30 are now pending in this application.
This application is a continuation of U.S. Application Serial No. 16/371865, which is itself a continuation of U.S. Application Serial No. 14/436753, which is a national stage entry of PCT/US13/65412, and is, therefore, accorded the benefit of the earlier filing date of 17 October 2013.
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Examiner acknowledges receipt of Applicant’s formal drawings, received 21 September 2021.  These drawings are acceptable.
The specification is objected to, because the first paragraph (page 1), which provides the priority information, needs to be updated to reflect the current status of each of the cited applications.  Appropriate correction is required in response to this Office action.
The specification is further objected to, because it does not match the disclosure of parent application Serial No. 14/436753.  In this regard, the correction presented to page 7 of the parent application’s original disclosure (see paper submitted 07 August 2018 in U.S. Application Serial No. 14/436753) has not been presented in this application. Appropriate correction is required in response to this Office action.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 10-12, 14, 18, 19, 22-24, 26 and 30 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5, 11 and 12 of U.S. Patent No. 10,245,967. 
As per instant claims 7 and 19, the instant claim language is the same as that of claim 1 of the patent, except for the following:
the instant claim is a method claim instead of a system claim.  However, such claim construction is not patentably distinct from the patented claim, since the instant claim performs the functions claimed as being performed by the patented system claim.
instantly claimed plurality of requests, each request for a corresponding EV connected to a corresponding one of the plurality of EVSEs to charge, instead of the previously claimed “queue of requests for charging corresponding to at least one of the EVSEs.”  However, these phrases are deemed to be commensurate in scope, since a plurality is necessarily encompassed within a queue.
instantly claimed status of a signal to reduce electrical capacity is deemed commensurate in scope to the previously claimed “load-shed state,” since such is the definition of load-shedding.
instantly claimed repeatedly selecting, by the controller, based on at least the requests, a set of EVs; an communicating, by the controller, that each EVSE corresponding to EV’s of the set is to charge and that each EVSE corresponding to EV’s excluded from the set is not to charge, is deemed to be encompassed by the previously claimed “selects, from the queue of requests, a first set of corresponding EVSE’s to be active,” since utilizing a queue necessarily invokes repeated selection, and is to charge vs. is not to charge is encompassed by the previously claimed “active.”
Further with regard to instant claim 19, the instant claim language introduces the presence of an electrical main.  This claim language does not patentably distinguish the instant claim from claim 1 of the patent, since the electrical main is not claimed as being utilized in any way and its mere presence cannot be considered to be patentably distinguishing.  In addition, it is noted that it is well-known in the art for EVSEs to be connected to an electrical grid/network.
As per instant claims 10-12 and 22-24, the instant claim language is encompassed by the scope of claims 11-12 of the patent.  As per claims 14, 18, 26 and 30, the instant claim language is encompassed by the scope of claim 5 of the patent.  As per claims 17 and 29, the instant claim language is encompassed by the scope of claim 2 of the patent.
Claims 8, 9, 20 and 21 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,245,967, similarly as applied to instant claims 7 and 19 above, respectively, further in view of Khoo et al. (U.S. Patent Application No. 2013/0110296). 
As per these instant claims, patented claim 1 does not provide for the instantly claimed selecting the sets of EVs is based on the maximum draw supported by each EV to be in the set.  However, Khoo et al. teaches that it was known in the art to base charging considerations upon the maximum allowable load/draw of the equipment (para[0027]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a constraint in the system of the patent, since such was known to maintain system operation within operational constraints and improve safety.
Claims 13 and 25 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,245,967, similarly as applied to instant claims 7 and 19 above, respectively, further in view of Rajendran et al. (U.S. Patent Application No. 2019/0111924). 
As per these instant claims, patented claim 1 does not provide for the instantly claimed accepting of a first request of the plurality of requests is based on the corresponding EV connecting to the corresponding EVSE.  However, Rajendran et al. teaches that it was known in the art to initiate charging considerations upon detecting coupling between a vehicle and a charging station (para[0039]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a constraint in the system of the patent, since such was known to maintain and improve safety.
Claims 15, 16, 27 and 28 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,245,967, similarly as applied to instant claims 7 and 19 above, respectively, further in view of Kim et al. (U.S. Patent Application No. 2011/0078092). 
As per these instant claims, patented claim 1 does not provide for the instantly claimed first request is associated with an identification, the method further comprising accessing, by the controller, from a database, on the basis of the identification, the preference nor the first request is associated with a code, the code representative of the preference.  However, Kim et al. teaches that it was known in the art to store and utilize various identification data/codes to facilitate preferred charging and authentication of users (para[0006, 0042, 0163-1064]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of the patent, since such was known to maintain and improve security.
Claims 7, 10-12, 14, 18, 19, 22-24, 26 and 30 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,124,085. 
As per instant claim 7, the instant claim language is the same as that of claim 1 of the patent, except for the following:
the instant claim is a method claim instead of a system claim.  However, such claim construction is not patentably distinct from the patented claim, since the instant claim performs the functions claimed as being performed by the patented system claim.
instantly claimed plurality of requests, each request for a corresponding EV connected to a corresponding one of the plurality of EVSEs to charge, instead of the previously claimed “set of requests for charging, each request corresponding to a different one of the EVSEs.”  However, these phrases are deemed to be commensurate in scope, since a plurality is necessarily encompassed within a queue.
instantly claimed status of a signal to reduce electrical capacity is deemed commensurate in scope to the previously claimed “load-shed state,” since such is the definition of load-shedding.
instantly claimed repeatedly selecting, by the controller, based on at least the requests, a set of EVs; an communicating, by the controller, that each EVSE corresponding to EV’s of the set is to charge and that each EVSE corresponding to EV’s excluded from the set is not to charge, is deemed to be encompassed by the previously claimed “activates a first set of EVSE’s to be active,” is to charge vs. is not to charge is encompassed by the previously claimed “activates.”
As per instant claims 10-12, the instant claim language is encompassed by the scope of claims 5-6 of the patent.  As per instant claims 14 and 18, the instant claim language is encompassed by the scope of claim 3 of the patent.  As per claim 17, the instant claim language is encompassed by the scope of claim 2 of the patent.
As per claim 19, the instant claim language is the same as that of claim 13 of the patent, except for the following:
the instant claim is a method claim instead of a system claim.  However, such claim construction is not patentably distinct from the patented claim, since the instant claim performs the functions claimed as being performed by the patented system claim.
instantly claimed plurality of requests, each request for a corresponding EV connected to a corresponding one of the plurality of EVSEs to charge, instead of the previously claimed “set of requests for charging, each request corresponding to a different one of the EVSEs.”  However, these phrases are deemed to be commensurate in scope, since a plurality is necessarily encompassed within a queue.
instantly claimed status of a signal to reduce electrical capacity is deemed commensurate in scope to the previously claimed “load-shed state,” since such is the definition of load-shedding.
instantly claimed repeatedly selecting, by the controller, based on at least the requests, a set of EVs; an communicating, by the controller, that each EVSE corresponding to EV’s of the set is to charge and that each EVSE corresponding to EV’s excluded from the set is not to charge, is deemed to be encompassed by the previously claimed “activates a first set of EVSE’s to be active,” is to charge vs. is not to charge is encompassed by the previously claimed “activates.”
As per claims 22-24, the instant claim language is encompassed by the scope of claims 17-18 of the patent.  As per claims 26 and 30, the instant claim language is encompassed by the scope of claim 15 of the patent.  As per claim 29, the instant claim language is encompassed by the scope of claim 14 of the patent.
Claims 8, 9, 20 and 21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,124,085, similarly as applied to instant claims 7 and 19 above, respectively, further in view of Khoo et al. (U.S. Patent Application No. 2013/0110296). 
As per these claims, patented claims 1 and 13, respectively, do not provide for the instantly claimed selecting the sets of EVs is based on the maximum draw supported by each EV to be in the set.  However, Khoo et al. teaches that it was known in the art to base charging considerations upon the maximum allowable load/draw of the equipment (para[0027]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a constraint in the system of the patent, since such was known to maintain system operation within operational constraints and improve safety.
Claims 13 and 25 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,124,085, similarly as applied to instant claims 7 and 19 above, respectively, further in view of Rajendran et al. (U.S. Patent Application No. 2019/0111924). 
As per these claims, patented claims 1 and 13, respectively, do not provide for the instantly claimed accepting of a first request of the plurality of requests is based on the corresponding EV connecting to the corresponding EVSE.  However, Rajendran et al. teaches that it was known in the art to initiate charging considerations upon detecting coupling between a vehicle and a charging station (para[0039]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a constraint in the system of the patent, since such was known to maintain and improve safety.
Claims 15, 16, 27 and 28 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,124,085, similarly as applied to instant claims 7 and 19 above, respectively, further in view of Kim et al. (U.S. Patent Application No. 2011/0078092). 
As per these instant claims, patented claims 1 and 13, respectively, do not provide for the instantly claimed first request is associated with an identification, the method further comprising accessing, by the controller, from a database, on the basis of the identification, the preference nor the first request is associated with a code, the code representative of the preference.  However, Kim et al. teaches that it was known in the art to store and utilize various identification data/codes to facilitate preferred charging and authentication of users (para[0006, 0042, 0163-1064]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of the patent, since such was known to maintain and improve security.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
5/25/22